

	

		III

		108th CONGRESS

		2d Session

		S. RES. 459

		IN THE SENATE OF THE UNITED STATES

		

			October 10, 2004

			Mr. Durbin (for himself

			 and Mr. Alexander) submitted the

			 following resolution; which was considered and agreed to

		

		RESOLUTION

		Designating November 2004 as “American

		  Music Month” to celebrate and honor music performance, education, and

		  scholarship in the United States. 

	

	

		Whereas the music of the United States embodies the

			 artistic reflection of the country’s history and heritage and the promise of

			 its ideals and values;

		Whereas the music of the United States transcends culture,

			 gender, race, class, and creed, and thrives freely as it is continually

			 reinvented, rearranged, transformed, and infused by the personal experiences of

			 men and women;

		Whereas the music of the United States expresses the

			 country’s vital cultural and social identities and empowers the people of the

			 United States to assert and preserve our pasts for a future, transforms the

			 wondrous and harsh experiences of the people of the United States into potent

			 messages that freely declare democratic choice and freedom of expression,

			 inspires social justice, enlivens collective action, and reflects our Nation’s

			 dynamic social movements;

		Whereas the National Federation of Music Clubs (NFMC) and

			 its 17th president, Ada Holding Miller, building on their efforts to create

			 American Music week in 1924 with the aid of Arthur Bodansky, conductor of the

			 Metropolitan Opera, and Walter Damrosch, conductor of the New York Symphony

			 Orchestra, established American Music Month and the

			 Parade of American Music in February 1955 to recognize music and

			 its importance to the social, cultural, historical, and educational development

			 of the United States;

		Whereas by action of the NFMC Board of Directors in 1998,

			 the celebration of American Music Month was changed to the month

			 of November in 1999 at the request of Sonneck Society for American

			 Music;

		Whereas the leading arts and education organizations of

			 the United States, such as the Society for American Music, MENC: the National

			 Association for Music Education, the College Music Society, the Music Library

			 Association, the American Musicological Society, and Americans for the Arts,

			 continue to strive to stimulate the appreciation, performance, creation, and

			 study of music in the United States;

		Whereas the month of November has witnessed the births of

			 such artistic legends as Scott Joplin (1868), William Christopher W.

			 C. Handy (1873), Aaron Copland (1900), Coleman Hawkins (1904), and Mary

			 Travers (1937) of the folk song trio Peter, Paul and Mary; the premiers of the

			 New York Symphony (1878), the Philadelphia Orchestra (1900), Jerome Kern’s

			 musical, Show Boat, in Washington, DC (1927), Frede Grofé’s Grand Canyon Suite

			 in Chicago (1931), and the first broadcast of the newly-organized National

			 Broadcasting Company (1926);

		Whereas November 2004 marks the sesquicentennial of John

			 Philip Sousa’s birth on November 6, 1854, and is an occasion to celebrate his

			 monumental contributions to the musical heritage of the United States;

		Whereas John Philip Sousa’s music continues to embody the

			 unflagging spirit of the United States and, as a product of a renaissance in

			 the art and technology of the United States, affirmed the previous generation’s

			 contagious patriotism and profound love of country even as they witnessed the

			 brutalities of a Nation at war; his music was a fanfare about and for all men

			 and women of this United States and his rousing melodies celebrated the best

			 and worst of the diverse cultures and emerging histories of the United States;

			 even today, Sousa’s music conveys our Nation’s indomitable spirit to the world;

			 and

		Whereas John Philip Sousa, as Director of the United

			 States Marine Band from 1880 to 1892, brought The President’s

			 Own to unprecedented levels of excellence and shaped the band into a

			 world-famous musical organization, and through White House performances, public

			 concerts, and national tours, the Band continues to maintain Sousa’s standard

			 of excellence for the performance of the music of the United States: Now,

			 therefore, be it

		

	

		That the Senate—

			(1)designates

			 November 2004 as American Music Month to celebrate music

			 performance, education, and scholarship in the United States;

			(2)recognizes that

			 the musical heritage of the United States should be honored, celebrated, and

			 preserved for future generations as expressions of this country’s democratic

			 freedoms and indomitable spirit; and

			(3)requests the

			 President to issue a proclamation calling on the people of the United States to

			 observe American Music Month with appropriate ceremonies and

			 programs to honor the contributions of the music educators, performers,

			 scholars, conductors, composers and arrangers, librarians, archivists, and

			 curators of the United States for their tireless efforts to foster greater

			 understanding and preservation of the diverse music and cultures of the United

			 States through active performance, education, and cultural engagement.

			

